            Case 3:21-cv-00034 Document 1 Filed 02/18/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

SHELLY COOPER,                                 )
                                               )
      Plaintiff,                               )
                                               )
      v.                                       )      Case No. 3:21-cv-34
                                               )
VIKING ACQUISITIONS LLC,                       )
                                               )
      Defendant.                               )

                                PLAINTIFF’S COMPLAINT

      Plaintiff, SHELLY COOPER (“Plaintiff”), through her attorney, Agruss Law Firm, LLC,

alleges the following against Defendant, VIKING ACQUISITIONS LLC (“Defendant”):

                                     INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692, et seq. (“FDCPA”).

   2. Count II of Plaintiff’s Complaint is based on the Texas Debt Collection Act, Tex. Fin.

      Code Ann. § 392, et al. (“TDCA”).

                              JURISDICTION AND VENUE

   3. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367 and 15 U.S.C. § 1692k

      and 15 U.S.C. § 1693(m).

   4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy.”

   5. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state claims

      contained within.

                                               1
         Case 3:21-cv-00034 Document 1 Filed 02/18/21 Page 2 of 7




6. Venue and personal jurisdiction in this District are proper because Defendant does or

   transacts business within this District, and a material portion of the events at issue occurred

   in this District.

                                          PARTIES

7. Plaintiff is a natural person residing in the City of El Paso, El Paso County, State of Texas.

8. Plaintiff is a consumer as that term is defined by the FDCPA and TDCA.

9. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and TDCA.

10. Defendant is a debt collector as that term is defined by the FDCPA and TDCA.

11. Defendant attempted to collect a consumer debt from Plaintiff.

12. Defendant is a collection agency located in the City of Niagara Falls, Niagara County,

   State of New York.

13. Defendant is a business entity engaged in the collection of debt within the State of Texas.

14. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

15. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

   third parties.

16. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

17. During the course of its attempts to collect debts allegedly owed to third parties, Defendant

   sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

18. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                              2
         Case 3:21-cv-00034 Document 1 Filed 02/18/21 Page 3 of 7




                               FACTUAL ALLEGATIONS

19. Defendant is attempting to collect an alleged consumer debt from Plaintiff originating with

   Yamaha Powersports.

20. The alleged debt at issue arises from transactions for personal, family, and household

   purposes.

21. On or about December 10, 2020, Defendant placed a call to Plaintiff’s brother, Tony

   Struck, on his telephone at xxx-xxx-6002, in an attempt to collect the alleged debt.

22. On or about December 10, 2020, Plaintiff’s brother answered Defendant’s call and spoke

   with one of Defendant’s collectors.

23. During the conversation with Plaintiff’s brother:

       a. Defendant’s collector disclosed Plaintiff’s alleged debt to Plaintiff’s brother.

       b. Defendant’s collector demanded for Plaintiff to call Defendant at 888-915-8016.

       c. Defendant’s collector threatened to take legal action against Plaintiff.

24. Plaintiff’s brother is not a co-signor on Plaintiff’s alleged debt and does not now owe

   Plaintiff’s alleged debt.

25. Defendant’s collector is or should be familiar with the FDCPA and the TDCA.

26. Defendant’s collector knew or should have known that the FDCPA and the TDCA prohibit

   a debt collector from stating that the consumer owes a debt when communicating with any

   person other than the consumer.

27. The telephone number 888-915-8016 belongs to Defendant.

28. On or about December 10, 2020, Plaintiff called Defendant at 888-915-8016 and spoke

   with one of Defendant’s female collectors, Dana Walker.

29. During the conversation with Defendant’s female collector:

                                             3
         Case 3:21-cv-00034 Document 1 Filed 02/18/21 Page 4 of 7




       a. Defendant’s female collector demanded immediate payment from Plaintiff.

       b. Defendant’s female collector threatened to take legal action against Plaintiff.

       c. Defendant’s female collector threatened to garnish Plaintiff’s wages.

       d. Relying on Defendant’s female collector’s empty threats, Plaintiff made a payment

           to Defendant in the amount of $141.81.

30. The natural consequences of Defendant’s statements and actions was to produce an

   unpleasant and/or hostile situation between Defendant and Plaintiff.

31. The natural consequences of Defendant’s statements and actions was to cause Plaintiff

   mental distress.

32. Defendant acted with intent to annoy and harass Plaintiff.

33. To date, Defendant does not have judgment entered against Plaintiff.

34. To date, Defendant has not taken legal action Plaintiff.

                         COUNT I
DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

35. Plaintiff repeats and re-alleges paragraphs one (1) through thirty-four (34) of Plaintiff’s

   Complaint as the allegations in Count I of Plaintiff’s Complaint.

36. Defendant violated the FDCPA based on the following:

       a. Defendant violated § 1692b(2) of the FDCPA by communicating with any person

           other than the consumer for the purpose of acquiring location information about

           the consumer and disclosing to such person that consumer owes a debt, when

           Defendant’s collector disclosed Plaintiff’s alleged debt to Plaintiff’s brother;

       b. Defendant violated § 1692e(2) of the FDCPA by falsely representing the character,

           amount or legal status of any debt, when Defendant falsely represented that

           judgment is entered against Plaintiff when Defendant threatened to garnish
                                             4
            Case 3:21-cv-00034 Document 1 Filed 02/18/21 Page 5 of 7




             Plaintiff’s wages;

          c. Defendant violated § 1692e(4) of the FDCPA by representing that nonpayment of

             any debt will result in the garnishment of wages of any person unless such action

             is lawful and the debt collector intends to take such action, when Defendant

             threatened to garnish Plaintiff’s wages when Defendant cannot lawfully take such

             action;

          d. Defendant violated § 1692e(5) of the FDCPA by its threat to take any action that

             cannot legally be taken or that is not intended to be taken, when Defendant veiled

             threats of legal action when Defendant did not intend to take such action;

          e. Defendant violated § 1692e(10) of the FDCPA by its use of any false, deceptive,

             or misleading representation or means in connection with the collection of any

             debt, when Defendant falsely represented that legal action was taken against

             Plaintiff; and

          f. Defendant violated § 1692(f) of the FDCPA by using fair or unconscionable means

             in connection with the collection of an alleged debt, when Defendant engaged in

             the foregoing conduct.

      WHEREFORE, Plaintiff, SHELLY COOPER, respectfully requests judgment be entered

against Defendant, VIKING ACQUISITIONS LLC, for the following:

   37. Actual damages of $141.81 pursuant to the Fair Debt Collection Practices Act, 15 U.S.C.

      § 1692k;

   38. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692k;



                                              5
            Case 3:21-cv-00034 Document 1 Filed 02/18/21 Page 6 of 7




   39. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

      15 U.S.C. § 1692k; and

   40. Any other relief that this Honorable Court deems appropriate.

                              COUNT II
          DEFENDANT VIOLATED THE TEXAS DEBT COLLECTION ACT

   41. Plaintiff repeats and re-alleges paragraphs one (1) through thirty-four (34) of Plaintiff’s

      Complaint as the allegations in Count II of Plaintiff’s Complaint.

   42. Defendant violated the TDCA based on the following:

          a. Defendant violated Tex. Fin. Code § 392.304(8) by misrepresenting the character,

              extent, or amount of a consumer debt, when Defendant threatened to garnish

              Plaintiff’s wages when Defendant cannot lawfully take such action; and

          b. Defendant violated Tex. Fin. Code § 392.304(19) by using any false representation

              or deceptive means to collect a debt or information concerning a consumer, when

              Defendant’s collector disclosed Plaintiff’s alleged debt to Plaintiff’s brother and

              when Defendant veiled threats of legal action when Defendant did not intend to

              take such action.

      WHEREFORE, Plaintiff, SHELLY COOPER, respectfully requests judgment be entered

against Defendant, VIKING ACQUISITIONS LLC, for the following:

   43. For actual damages in the amount of $141.81 provided and pursuant to Tex. Fin. Code

      Ann. § 392.403 and/or Tex. Bus. & Com. Code § 17.50(d);

   44. For statutory damages provided and pursuant to Tex. Fin. Code Ann. § 392.403 and/or Tex.

      Bus. & Com. Code § 17.50(d);

   45. For attorneys’ fees, costs and disbursements;

   46. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1); and
                                                6
            Case 3:21-cv-00034 Document 1 Filed 02/18/21 Page 7 of 7




   47. For any such other and further relief, as well as further costs, expenses and disbursements

      of this action, as this Court may deem just and proper.




DATED: February 18, 2021                    RESPECTFULLY SUBMITTED,


                                            By:_/s/ Michael S. Agruss
                                                   Michael S. Agruss
                                                   SBN: 6281600
                                                   Agruss Law Firm, LLC
                                                   4809 N. Ravenswood Ave., Suite 419
                                                   Chicago, IL 60640
                                                   Tel: 312-224-4695
                                                   Fax: 312-253-4451
                                                   michael@agrusslawfirm.com
                                                   Attorney for Plaintiff




                                                7
